 Case 21-11750-mdc           Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10             Desc
                                     Exhibit Page 1 of 13




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                          :   Chapter 11
                                                :
Midnight Madness Distilling LLC,                :   Case No. 21-11750 (MDC)
                                                :
                   Debtor.                      :
                                                :

         STIPULATION AUTHORIZING DEBTOR TO USE CASH COLLATERAL
                FOR A LIMITED PERIOD OF TIME PURSUANT TO
                 SECTION 363(C)(2) OF THE BANKRUPTCY CODE

         This Stipulation authorizing the Debtor to Use Cash Collateral Pursuant to Section

363(c)(2) of the Bankruptcy Code (the “Stipulation”) is entered into this 22nd day of June 2021,

by and between Midnight Madness Distilling LLC (the “Debtor”), by their attorneys, Flaster

Greenberg P.C, and PNC Bank, National Association (“PNC Bank”) and PNC Equipment

Finance, LLC (“PNC EF”, and collectively with PNC Bank, “PNC”), by its attorneys, Dilworth

Paxson LLP. The Debtor and PNC stipulate and agree as follows:

         1.    A Voluntary Petition under Chapter 11 of the United States Bankruptcy Code (11

U.S.C. §101-1330, the “Bankruptcy Code”) was filed by the Debtor on June 21, 2021 (the

“Petition Date”). Since the Petition Date, the Debtor has remained in possession of its assets and

is operating its business as a debtor-in-possession pursuant to Sections 107 and 1108 of the

Bankruptcy Code.

         2.    The Debtor is a Pennsylvania limited liability company and operates a distillery

and co-packaging plant in Bucks County, Pennsylvania.            MMD combines its license to

manufacture alcoholic products, and its state-of-the-art velcorin dosing system, to separate itself

from other alcohol production and co-packaging facilities. MMD also does business under the

122346117_1
8369616 v1
 Case 21-11750-mdc        Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10               Desc
                                  Exhibit Page 2 of 13




name of “Faber Distilling” and produces a variety of brands, such as Keystone Rail, Faber,

Single Prop and Goat.

       3.      The Debtor owns the real property located at 118 Main Street, Trumbauersville,

PA 18970 (the “Real Property”).

                                     FACTUAL BACKGROUND

       A.      The PNC Bank Loans

       4.      On or about April 19, 2019, the Debtor executed a Committed Line of Credit Note

in favor of PNC Bank (the “Line of Credit Note”) for a line of credit with a maximum principal

amount of $250,000 (the “Line of Credit”), along with a Loan Agreement dated April 19, 2019

(the “Loan Agreement”).

       5.      Pursuant to the Line of Credit Note, the Debtor is required to make monthly

interest payments to PNC Bank (for the amount of accrued interest) on or before the 19th day of

each month. In addition, all outstanding principal and accrued interest is due and payable on or

before the “Expiration Date,” which was initially defined as April 19, 2020.

       6.      On or about April 19, 2019, the Debtor executed a Security Agreement (the

“Security Agreement”), which provides PNC with a security interest in “all personal property of

the [Debtor]”, including the categories of personal property described in detail therein. The

security interest granted in the Security Agreement secures all obligations owed by the Debtor to

PNC Bank or to any other direct or indirect subsidiary of The PNC Financial Services Group,

Inc. (which includes PNC EF).

       7.      On or about June 7, 2019, the Debtor executed a Term Note in favor of PNC Bank

(the “Term Note”) in the principal amount of $800,000 (the “Term Loan,” and collectively with


                                                2
 Case 21-11750-mdc       Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10             Desc
                                 Exhibit Page 3 of 13




the Line of Credit, the “PNC Bank Obligations”). The Term Note requires the Debtor to make

monthly payments to PNC Bank equal to $13,333.33, plus all accrued interest, on or before the

7th day of each month.

       8.      As collateral for the PNC Bank Obligations (and any other obligations owed by

the Debtor to PNC Bank), on or about June 7, 2019, the Debtor executed an Open-End Mortgage

(the “PNC Mortgage”), which provided PNC Bank with a mortgage on the Real Property. The

Mortgage was recorded with the Bucks County Recorder of Deeds on August 8, 2019 at

Instrument No. 2019042589.

       9.      The terms of the PNC Bank Loan Documents were amended from time to time

pursuant to: (A) an Amendment to Loan Documents dated June 7, 2019; (B) a Waiver and

Amendment to Loan Documents dated February 28, 2020; (C) an Amendment to Loan

Documents dated April 29, 2020; and (D) a Waiver and Amendment to Loan Documents dated

November 16, 2020 (collectively, the “Amendments”, and collectively with the Line of Credit

Note, the Loan Agreement, the Security Agreement, the Term Note, the PNC Mortgage, and any

other documentation executed or issued in connection therewith, the “PNC Bank Loan

Documents”).

       10.     By letter dated January 8, 2021 (the “PNC Bank Deferral Letter”), PNC Bank

agreed to a three-month deferral of principal and interest payments due for the Term Loan. All

accrued interest was due and payable at the end of the three-month deferral period, with the

deferred principal payments due upon maturity or acceleration of the Term Loan.

       11.     Pursuant to the Amendments, the Expiration Date of the Line of Credit was

extended from time to time to February 28, 2021. The Debtor did not pay the outstanding


                                              3
 Case 21-11750-mdc         Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10               Desc
                                   Exhibit Page 4 of 13




balance of the Line of Credit by the February 28, 2021 Expiration Date, and the Debtor is

therefore in default of the terms of the Line of Credit Note.

       12.     The Line of Credit Note and the Term Note are cross-defaulted, such that the

Debtor’s default under the Line of Credit Note is also an event of default under the Term Note.

       B.      The PNC EF Obligations

       13.     On or about April 16, 2019, the Debtor and PNC EF executed a Master Loan and

Security Agreement (the “Master Agreement”) whereby PNC EF, in its discretion and subject to

certain conditions and due diligence, agreed from time to time to loan money to the Debtor for

the acquisition of equipment. Pursuant to the Master Agreement, each of these loans would be

evidenced by separate promissory notes from the Debtor.

       14.     The Master Agreement provides PNC with a security interest in the collateral

described therein, including (A) all personal property of the Debtor, including the categories of

personal property described in detail therein; and (B) the specific equipment acquired with the

proceeds of each loan.     The security interest granted in the Master Agreement secures all

obligations owed by the Debtor to PNC EF or to any other direct or indirect subsidiary of The

PNC Financial Services Group, Inc. (which includes PNC Bank).

       15.     Accordingly, the PNC Bank Obligations and the PNC EF Obligations are cross-

collateralized with respect to the Debtor’s personal property.

       16.      On or about April 16, 2019, the Debtor executed a Term Note in favor of PNC

EF (the “PNC EF Term Note”) in the principal amount of $1,258,639.80 (the “PNC EF Term

Loan”). The PNC EF Term Note requires the Debtor to make monthly payments to PNC EF

equal to $20,977.22, plus all accrued interest, on or before the 22nd day of each month.


                                                 4
 Case 21-11750-mdc        Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10             Desc
                                  Exhibit Page 5 of 13




          17.   On or about May 15, 2019, the Debtor executed an Equipment Line of Credit

Note in favor of PNC EF (the “PNC EF Line of Credit Note”) in the maximum principal amount

of $1,141,360.20 (the “PNC EF Line of Credit”, and collectively with the PNC EF Term Loan,

the “PNC EF Obligations). Pursuant to the terms of the PNC EF Line of Credit Note, the Debtor

would submit certain Requests for Advances to PNC EF (collectively, the “Requests for

Advances”) to draw on the line of credit for the acquisition of equipment.

          18.   The payment requirements for the PNC EF Line of Credit are set forth in the

individual Requests for Advances executed by the Debtor. Currently, the Debtor is required to

make monthly payments to PNC EF of $13,078.02 each on account of the PNC EF Line of

Credit.

          19.   By letter dated November 16, 2020 (the “PNC EF Deferral Letter”, and

collectively with the Master Agreement, the PNC EF Term Note, the PNC EF Line of Credit

Note, the Requests for Advances, and any other documentation executed or issued in connection

therewith, the “PNC EF Loan Documents”), PNC EF agreed to a three-month deferral of

payments due for each of the PNC EF Obligations. All accrued interest was due and payable at

the end of the three-month deferral period, with the deferred principal payments due upon

maturity or acceleration of the PNC EF Obligations.

          20.   The PNC EF Obligations are cross-defaulted with the PNC Bank Obligations,

such that an event of default with respect to any of the PNC Bank Obligations (including the

maturity default under the Line of Credit Note) constitutes an event of default with respect to

each of the PNC EF Obligations.

          E.    Current Amounts Owed to PNC


                                                5
 Case 21-11750-mdc         Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10        Desc
                                   Exhibit Page 6 of 13




       21.     For purposes of this Stipulation, the PNC Bank Obligations and the PNC EF

Obligations are collectively referred to as the “Existing Obligations”.

       22.     For purposes of this Stipulation, the PNC Bank Loan Documents and the PNC EF

Loan Documents are collectively referred to as the “Loan Documents”.

       23.     As of the Petition Date, the amounts owed to PNC Bank on account of the

Existing Obligations, excluding legal fees and costs, were as follows:

               PNC Term Loan:

                       Principal:                    $533,333.40
                       Interest:                     $ 6,315.89
                       Late Charge:                  $    100.00

                       Total:                        $539,749.29

               PNC Line of Credit

                       Principal:                    $175,000.00
                       Interest:                     $ 1,880.04
                       Late Charges:                 $    195.03

                       Total:                        $177,075.07

               PNC EF Term Loan:

                       Principal:                    $860,070.53
                       Interest:                     $ 8,833.59

                       Total:                        $868,904.12

               PNC EF Line of Credit:

                       Principal:                    $904,838.06
                       Interest:                     $   902.35

                       Total:                        $905,740.41




                                                 6
    Case 21-11750-mdc           Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10                            Desc
                                        Exhibit Page 7 of 13




                           GRAND TOTAL:                        $2,491,468.891

         24.      By virtue of the Security Agreement, the PNC Mortgage (to the extent there are

any rents or other proceeds from the Real Property), and the Master Agreement, the Existing

Obligations are secured by the Debtor’s Cash Collateral, as that term is defined in Section 363(a)

of the Bankruptcy Code.

                                             Cash Collateral Agreement

         25.      The Debtor has requested that PNC consent to the Debtor’s use of Cash

Collateral. PNC hereby consents to the limited use of cash collateral by the Debtor for the

payment of administrative expenses, consisting of expenses incurred in the ordinary course of

business after the Petition Date as set forth in the budget attached hereto as Exhibit A, subject to

the terms and conditions herein. The cumulative, aggregate Cash Collateral expended during

any calendar month during the term of this Stipulation shall not exceed the aggregate monthly

expenditures allocated to such month as reflected in the Budget by more than ten percent (10%)

for any such individual purpose or more than ten percent (10%) for all purposes in the aggregate

in any calendar month (the “Acceptable Variance”), absent prior approval by PNC.

         26.      The Budget includes certain estimated payments to professionals to be retained by

the Debtor in this bankruptcy, including legal counsel, accountants, and a sale broker. PNC has

approved of the payment of these professional fees from Cash Collateral, consistent with the

Budget (and any Acceptable Variance) and subject to approval by this Court.



1
 In addition to the Existing Obligations, the Debtor is obligated to PNC Bank for an outstanding PPP loan in the
principal amount of $441,855.00 (the “PPP Loan”). The PPP Loan is unsecured and, therefore, not included in this
Stipulation. It is anticipated that the Debtor will apply for forgiveness of the PPP Loan pursuant to the terms of the
PPP loan program at the appropriate time. Nothing in this Stipulation or otherwise shall be deemed a waiver by
PNC Bank of any rights with respect to the PPP Loan or the obligations owed by the Debtor with respect thereto.
                                                          7
 Case 21-11750-mdc           Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10              Desc
                                     Exhibit Page 8 of 13




       27.     The Budget also includes certain amounts for equipment leases that are accruing,

but not yet owed. These amounts are included in the Budget solely for disclosure purposes to

show the accruals. PNC has not consented to these amounts being paid from Cash Collateral and

reserves all rights respect to these lease obligations.

       28.     During the term of this Stipulation, the Debtor shall make timely monthly

payments to PNC Bank and PNC EF, as appropriate, on account of the Existing Obligations in

the amounts and on the dates provided in the applicable Loan Documents (collectively, the “PNC

Payments”). The Debtor shall be permitted to make the PNC Payments to PNC whether or not

such payments are included in the Budget.

       29.     As security for the use of Cash Collateral and in order to provide adequate

protection of PNC’s interests in the Cash Collateral, the Debtor acknowledges and agrees that:

               (a)     PNC is hereby granted as adequate protection for PNC’s interest in Cash

Collateral and as security for all indebtedness and obligations of the Debtor to PNC, a first

priority replacement lien on all of the Debtor’s property of any nature or type, whether acquired

or arising Pre-Petition or Post-Petition, and including without limitation all present and future

accounts, inventory, machinery, equipment, instruments, documents, permits, general

intangibles, together with the proceeds and product of and replacements to the foregoing;

               (b)     The security interest and replacement liens granted to PNC as referred to

in the preceding Paragraphs shall be:

                       (1)     Of the same order, extent and priority as to all Post-Petition

property of the Debtor as existed Pre-Petition;

                       (2)     Limited to the amount of Cash Collateral used by the Debtor.


                                                   8
 Case 21-11750-mdc          Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10               Desc
                                    Exhibit Page 9 of 13




                 (c)    All of the security interests and liens granted hereunder are hereby deemed

to be effective on the Petition Date without the necessity of taking any action which may be

required under applicable law to perfect such security interests or liens and shall continue in full

force and effect and shall survive termination of this Stipulation.

                 (d)    The items in Subparagraphs (a) though (d) of this Paragraph shall

collectively be referred to as the “Post-Petition Collateral”.

       30.       As additional adequate protection of PNC’s interest in the Cash Collateral, PNC

Bank and PNC EF shall each be allowed an administrative claim under Section 503(b)(1) and

Section 507(a)(1) of the Bankruptcy Code to the extent that the liens granted herein are

insufficient to adequately protect their respective interests in the Cash Collateral which shall be

entitled to priority pursuant to Section 507(b) of the Bankruptcy Code.

       31.       The Debtor shall at all times maintain and keeps their books and records,

including without limitation accounts receivable, cash receipts and cash disbursements, current

and updated so all business activities will be posted to such books and records with original entry

in accordance with ordinary business practices.

       32.       The Debtor shall deliver to PNC Bank:

                 (a)    A monthly report of its respective cash disbursements summarized in the

same way as the budget are summarized on or before the 20th day of each month (the “Monthly

Reports”), with the first Monthly Report to be provided on or before July 20, 2021 and provide

information regarding cash disbursements during the month of June 2021;

                 (b)    An accounting with respect to the respective Debtor’s cash on hand on the

Petition Date;


                                                  9
 Case 21-11750-mdc           Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10              Desc
                                    Exhibit Page 10 of 13




               (d)       Evidence that real estate taxes for the Real Property are current and that

the Debtor’s insurance coverage is in effect.

       33.     The Debtor shall permit PNC and its representatives to conduct site inspections,

appraisals, environmental audits, or any other requested evaluations, during regular business

hours upon reasonable notice to the Debtor from time to time as PNC may request.

       34.     (a)       Unless earlier terminated in accordance with Subparagraph (b), this

Stipulation shall terminate on August 27, 2021;

               (b)       If the Debtor fails to pay any sums to PNC Bank or PNC EF when due or

perform timely any other obligation hereunder (“Default”), the Debtor shall, upon three business

days written notice to the Debtor and its counsel, cease using Cash Collateral in which PNC

maintains an interest.

       35.     This Stipulation shall not be subject to any modification or amendment without

the prior written consent of PNC and the Debtor or the approval of the Bankruptcy Court. This

Stipulation shall be binding upon PNC and the Debtors and their respective successors and

assigns.

       36.     No rights are intended to be created hereunder for the benefit of any third party, or

creditor, or any direct, indirect, or incidental beneficiary. This Stipulation shall inure to the

benefit of and be binding upon PNC, the Debtor, and their respective successors and assigns.

       37.     The performance of PNC under this Stipulation is expressly conditioned upon the

entry of an Order by the Bankruptcy Court approving this Stipulation.

       38.     It is agreed that all terms and provisions of the Loan Documents between the

Debtor and PNC shall remain in full force and effect.


                                                  10
 Case 21-11750-mdc          Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10             Desc
                                   Exhibit Page 11 of 13




       39.     The Debtor hereby agrees that all liens and/or security interests granted to PNC

pre-petition shall continue post-petition in full force and effect, without further perfection or

filing under the Uniform Commercial Code by PNC.

       40.     The Debtor hereby acknowledges and agrees that the Existing Obligations

described in Paragraph 21 of this Stipulation are allowed claims against the Debtor in the

amounts set forth therein and that PNC Bank and PNC EF, as applicable, holds valid, perfected

and enforceable liens on and security interests in the collateral described in the Security

Agreement, the PNC Mortgage, and the Master Agreement.

       41.     All reports and notices hereunder shall be delivered by electronic mail to the

following persons at the addresses indicated, which addresses may be changed from time to time

upon prior written notice to all parties:

       If to PNC:                                     Gary A. Best
                                                      gary.best@pnc.com

       With a copy to:                                Jennifer L. Maleski, Esquire
                                                      Dilworth Paxson LLP
                                                      jmaleski@dilworthlaw.com

       If to Debtor:                                  Casey Parzych
                                                      casey@theoandopp.com

       With a copy to:                                Harry J. Giacometti, Esquire
                                                      William J. Burnett, Esquire
                                                      Harry.Giacometti@flastergreenberg.com
                                                      William.Burnett@flastergreenberg.com

       42.     No waiver of one or more of the provisions of this Stipulation shall be effective

unless set forth in writing and signed by the parties hereto.

       43.     The rights, power, and remedies of PNC and the Debtor provided herein are

cumulative and not exclusive of any rights, power, or remedy provided by law or equity, and no

                                                 11
 Case 21-11750-mdc         Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10           Desc
                                  Exhibit Page 12 of 13




failure or delay on the part of PNC or the Debtor in exercise of any rights, power, or remedy

shall operate as a waiver thereof.

       44.     This Stipulation shall be governed by and construed in accordance with the laws

of the Commonwealth of Pennsylvania.




                                              12
 Case 21-11750-mdc         Doc 42-1 Filed 06/29/21 Entered 06/29/21 12:44:10             Desc
                                  Exhibit Page 13 of 13




       IN WITNESS WHEREOF, the Debtor and PNC have caused this Stipulation to be

executed as of the day and year first above written.

                                                       Flaster/Greenberg P.C.




                                             By:       ___________________________
                                                       Harry J. Giacometti, Esquire
                                                       William J. Burnett, Esquire
                                                       Counsel for the Debtor

                                                       Dilworth Paxson LLP



                                             By:       _/s/ Jennifer L. Maleski_______
                                                       Jennifer L. Maleski, Esquire
                                                       Counsel for PNC Bank, N.A. and
                                                       PNC Equipment Finance, LLC




                                                13
